SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

    Angel Alberto Pareja v. Princeton International Properties (A-4-20) (084394)

Argued February 1, 2021 -- Decided June 10, 2021

FERNANDEZ-VINA, J., writing for the Court.

       The Court determines whether commercial landowners owe a duty to clear snow
and ice from their property during a storm. The Court considers the adoption of the
ongoing storm rule, under which a landowner does not have a duty to remove snow or ice
from public walkways until a reasonable time after the cessation of precipitation.

       In January 2015, plaintiff Angel Alberto Pareja was walking to work when he
slipped on ice, fell, and broke his hip. The sidewalk area on which he fell was on
property owned and managed by defendant Princeton International Properties, Inc.
(Princeton International). The night before, a wintry mix of light rain, freezing rain, and
sleet began to fall. Around the time of his fall, light rain and pockets of freezing rain
were falling. Pareja’s expert opined that Princeton International could have successfully
reduced the hazardous icy condition by pre-treating the sidewalk.

        Pareja filed a complaint, and the trial court granted summary judgment to
Princeton International. The Appellate Division reversed and held that Princeton
International had a duty of reasonable care to maintain the sidewalk even when
precipitation was falling. 463 N.J. Super. 231, 235 (App. Div. 2020). The Court granted
certification. 244 N.J. 168 (2020).

HELD: The limiting principles established in the Court’s precedent warrant the adoption
of the ongoing storm rule. Commercial landowners do not have a duty to remove the
accumulation of snow and ice until the conclusion of the storm, but unusual
circumstances may give rise to a duty before then. There are two exceptions that could
impose a duty: if the owner’s conduct increases the risk, or the danger is pre-existing.

1. Originally, the common law provided no liability for landowners for the condition of a
sidewalk and no duty to keep the sidewalk free of snow and ice. In Stewart v. 104
Wallace St., Inc., the Court carved out an exception for commercial landowners, holding
that they “are responsible for maintaining in reasonably good condition the sidewalks
abutting their property and are liable to pedestrians injured as a result of their negligent
failure to do so.” 87 N.J. 146, 157 (1981). In Mirza v. Filmore Corp., the Court extended


                                             1
that duty to expressly include the “removal or reduction of the hazard of snow and ice.”
92 N.J. 390, 400 (1983). Mirza and later cases discuss the imposition of a duty to remove
snow and ice only after the cessation of the hazardous precipitation; none opine on the
imposition of a duty before that point. (pp. 12-15)

2. The Appellate Division imposed a duty for those commercial landowners who “after
actual or constructive notice, [fail] to act in a reasonably prudent manner to remove or
reduce the foreseeable hazard.” 463 N.J. Super. at 251. Such a duty does not consider
the size, resources, and ability of individual commercial landowners or recognize that
what may be reasonable for larger commercial landowners may not be reasonable for
smaller ones. The Court declines to impose a duty that cannot be adhered to by all. The
premise of the ongoing storm rule is that it is categorically inexpedient and impractical to
remove or reduce hazards from snow and ice while the precipitation is ongoing. The
Court agrees, and its decision aligns with the majority rule. (pp. 16-17)

3. Under the ongoing storm rule, commercial landowners do not have a duty to remove
snow and ice until the conclusion of the storm, but unusual circumstances may give rise
to a duty before then. First, commercial landowners may be liable if their actions
increase the risk to pedestrians and invitees on their property. Second, a commercial
landowner may be liable where there was a pre-existing risk on the premises before the
storm. The Court’s rule does not preclude a jury from hearing questions of fact such as
when the storm concluded or whether the accumulation of snow or ice was from a
previous storm. (pp. 17-19)

4. The trial court was correct in granting summary judgment to Princeton International.
Princeton International owes Pareja a duty only in unusual circumstances, none of which
are present here. Princeton International took no action to increase Pareja’s risk, and the
record shows that the ice on the sidewalk was not a pre-existing condition. (p. 19)

       The judgment of the Appellate Division is REVERSED.

        JUSTICE ALBIN, dissenting, would affirm the Appellate Division, which
rejected the ongoing storm rule, and hold that “a commercial landowner has a duty to
take reasonable steps to render a public walkway abutting its property -- covered by snow
or ice -- reasonably safe, even when precipitation is falling.” 463 N.J. Super. at 251-52.
Stressing that the type of winter weather event matters, Justice Albin states that although
snow removal would be impracticable during an ongoing blizzard, the same could not be
said if there were an inch or two of snow and continuing light flurries, and the landowner
could render the sidewalk safe with little effort or expense. Justice Albin would join the
considerable number of jurisdictions that have rejected the ongoing storm rule.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, and
SOLOMON join in JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE ALBIN
filed a dissent, in which JUSTICE PIERRE-LOUIS joins.

                                             2
    SUPREME COURT OF NEW JERSEY
          A-4 September Term 2020
                     084394


             Angel Alberto Pareja,

             Plaintiff-Respondent,

                       v.

       Princeton International Properties
      and Lowe’s Landscaping and Lawn
              Maintenance, LLC,

                   Defendants,

                      and

       Princeton International Properties,

            Defendant/Third-Party
             Plaintiff-Appellant,

                       v.

           Lowe’s Landscaping and
           Lawn Maintenance, LLC,

            Third-Party Defendants.

    On certification to the Superior Court,
Appellate Division, whose opinion is reported at
    463 N.J. Super. 231 (App. Div. 2020).

    Argued                          Decided
February 1, 2021                 June 10, 2021



                       1
            William S. Bloom argued the cause for appellant
            (Methfessel & Werbel, attorneys; William S. Bloom, of
            counsel and on the briefs, and James V. Mazewski, on the
            briefs).

            David P. Corvasce argued the cause for respondent
            (Garces, Grabler & Lebrocq, attorneys; David E. Rehe,
            on the brief).

            Mark R. Scirocco argued the cause for amicus curiae
            New Jersey Defense Association (Law Offices of Robert
            A. Scirocco, attorneys; Mark R. Scirocco, on the brief).

            Eric G. Kahn argued the cause for amicus curiae New
            Jersey Association for Justice (Javerbaum Wurgaft Hicks
            Kahn Wikstrom & Sinins, attorneys; Eric G. Kahn and
            Annabelle M. Steinhacker, of counsel and on the brief).


      JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


      This case calls on the Court to determine whether commercial

landowners owe a duty to clear snow and ice from their property during a

storm. For the first time, this Court considers the adoption of the ongoing

storm rule, under which a landowner does not have a duty to remove snow or

ice from public walkways until a reasonable time after the cessation of

precipitation.

      Angel Alberto Pareja was walking to work in the early morning hours

when he slipped on ice and fell. It had been precipitating that morning in

below freezing temperatures. The sidewalk area on which he fell was located


                                       2
on property owned and managed by Princeton International Properties, Inc.

(Princeton International).

      The trial court granted summary judgment to Princeton International,

finding that the ongoing storm rule applied and that Princeton International

therefore owed no duty to maintain its sidewalks during the precipitation. The

Appellate Division reversed, rejecting the ongoing storm rule, and holding that

Princeton International had a duty of reasonable care to maintain the sidewalk

even when precipitation was falling. Pareja v. Princeton Int’l Props., 463 N.J.

Super. 231, 235 (App. Div. 2020).

      We disagree with the Appellate Division’s holding and decline to adopt

the Appellate Division’s articulation of the commercial landowner’s duty of

ordinary and reasonable care. Rather, we find that the standard established in

our precedent supports the adoption of the ongoing storm rule. In addition to

adopting the rule, we also recognize two exceptions that could impose a duty:

if the owner’s conduct increases the risk, or the danger is pre-existing.

      Therefore, we reverse the judgment of the Appellate Division.

                                        I.

                                       A.

      We begin by summarizing the pertinent facts and procedural history. On

January 12, 2015, around 8 a.m., Angel Alberto Pareja drove to work in light

                                        3
rain. He parked across the street from the building where he worked and

walked along the sidewalk. Snow cleared from an earlier storm was piled up

along the edges of the sidewalk. Pareja’s path required him to walk over the

driveway apron, the section of sidewalk that connects the driveway to the

public road. That apron was owned by Princeton International. Temperatures

that morning were below freezing, and, unable to see ice on the driveway

apron due to the rain, Pareja stepped directly onto it, fell, and broke his hip.

      The following details of the weather conditions for the morning of

January 12 were established by consistent meteorology reports submitted by

each party. The National Weather Service issued a Winter Weather Advisory

the previous day, January 11, effective from 1 a.m. through 10 a.m. on January

12. Between 1:30 a.m. and 2 a.m. on the morning of January 12, a wintry mix

of light rain, freezing rain, and sleet began to fall at temperatures between

thirty-three to thirty-four degrees. Between 7 a.m. and 8 a.m., directly at and

before the time of Pareja’s fall, “light rain and pockets of freezing rain were

falling,” and the temperature was about thirty-two to thirty-three degrees.

      The parties’ reports differed, however, with respect to the location of the

ice on which Pareja fell. The report presented by Pareja concluded that the icy

condition was isolated, while the report presented by Princeton International




                                         4
concluded that the icy condition was found area-wide as a product of the

ongoing freezing rain.

      Neither Princeton International’s maintenance supervisor, Sam Alizio,

nor its vice president, Arieh Feigenbaum, could specifically recall whether the

corporation had pre-treated the sidewalks that day. Given that the property

contains two apartments and two offices, the corporation would generally

prepare for storms in that way. It employs Lowe’s Landscaping & Lawn

Maintenance, LLC (Lowe’s Landscaping), for snow and ice removal services

including plowing, snow removal, salting, and pre-treatment.

      Alizio was responsible for ensuring that snow removal services were

being performed adequately after a storm, and he would direct further services

if inspection revealed deficiencies in the snow removal. Alizio stated that he

was near the property on the morning of January 12 and had noticed the

slippery conditions, but he could not remember if Lowe’s Landscaping had

treated the sidewalks. And while Feigenbaum would generally watch the

Weather Channel and alert Lowe’s Landscaping of expected storms so they

could address any wintry conditions, he did not recall informing Lowe’s

Landscaping about the conditions on that day.

      In an engineering report of the accident presented by Pareja, an expert

opined that Princeton International could have successfully reduced the

                                       5
hazardous icy condition by pre-treating the sidewalk with standard anti-icing

and de-icing materials. The expert stated, first, that Princeton International

“knew or should have known” about the Winter Weather Advisory that was in

effect because it was issued more than twenty-four hours before the accident.

Second, the expert concluded that the sidewalk was in a “hazardous condition”

on the day of the accident due to untreated ice on the surface. And finally, the

expert concluded that Princeton International failed to use anti-icing, de-icing,

or abrasive materials such as sand to make the sidewalk safe.

      Pareja’s engineering expert also addressed a local ordinance for the

Borough of Princeton, section 28-16, which requires landowners to remove

snow and ice from sidewalks -- defined in the ordinance to “include the paved

area between the curb and right-of-way line at driveways commonly known as

a ‘driveway apron.’” The ordinance specifically provides for the removal of

snow and ice within twenty-four hours of the conclusion of the hazard-causing

precipitation. When such removal is impractical, it requires the owner to

thoroughly cover the area with sand, ashes, or rock salt. The report explained

that nothing in the ordinance addressed the responsibility of the landowner

before the cessation of the precipitation.




                                        6
                                        B.

      Pareja filed a complaint against Princeton International, which then filed

a third-party complaint against Lowe’s Landscaping. Pareja later amended his

complaint to additionally bring a claim against Lowe’s Landscaping.

      Both Lowe’s Landscaping and Princeton International moved for

summary judgment. The trial court granted Lowe’s Landscaping’s unopposed

motion, noting that there was no basis for imposing liability. It also granted

Princeton International’s motion, finding that Princeton International did not

owe a duty to Pareja.

      The Appellate Division reversed the trial court’s grant of summary

judgment to Princeton International, finding that there were genuine issues of

material fact as to whether Princeton International had actual or constructive

notice of the dangerous condition and whether Princeton International had

acted reasonably. Pareja, 463 N.J. Super. at 253-54. In doing so, the court

rejected the ongoing storm rule. Instead, it held that “a commercial landowner

has a duty to take reasonable steps to render a public walkway abutting its

property -- covered by snow or ice -- reasonably safe, even when precipitation

is falling.” Id. at 251. The court clarified that such liability would arise “only

if, after actual or constructive notice, [a commercial landowner] fails to act in




                                        7
a reasonably prudent manner to remove or reduce the foreseeable hazard.”

Ibid.

        In determining whether to impose a duty of reasonable care on

commercial landowners, the court engaged in an analysis of the factors

established in Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 439 (1993). Id.

at 249-51. The court found all of the Hopkins factors weighed in favor of

imposing a duty of reasonable care. Ibid. To assist the jury in assessing

whether a commercial landowner’s conduct was reasonable, the court gave a

list of factors to consider:

             (1) Whether any action would be inexpedient or
             impractical;

             (2) the extent of the precipitation, including the
             amount of snow or ice accumulation;

             (3) the timing of the precipitation, whether it’s day or
             night;

             (4) the nature of the efforts, if any, to prevent, remove,
             or reduce snow or ice accumulation, especially whether
             conditions were so hazardous as to make it unsafe for
             the landowner or any contractor to venture out in the
             elements;

             (5) the minimal usage consequent on a “closed”
             facility in contrast to a normal work week;




                                         8
            (6) the number of individuals expected to use the
            public sidewalk, premises, and the area in need of
            attention;

            (7) the past, current, and anticipated weather
            conditions, including but not solely dependent on
            reliable weather predictions, and the practicality of
            reasonable safety measures or methods of ingress or
            egress; and

            (8) any other relevant factors.

            [Id.
             -- at 252.]

      This Court granted Princeton International’s petition for certification.

244 N.J. 168 (2020). We also granted the motions of the New Jersey

Association for Justice (NJAJ) and the New Jersey Defense Association

(NJDA) to participate as amici curiae.

                                         II.

                                         A.

      Princeton International submits that this Court has repeatedly expressed

the principles embodied by the ongoing storm rule and urges us to expressly

adopt it here. It argues that the Appellate Division “fundamentally

misconstrued” the ongoing storm rule as arbitrary when, in fact, the rule

reflects the commonsense recognition that compelling landowners to try to

prevent the accumulation of snow and ice on commercial sidewalks duri ng the

pendency of a winter weather event would be impractical and inefficient.
                                         9
                                       B.

      Amicus curiae NJDA aligns itself with Princeton International’s

position, emphasizing that adopting the ongoing storm rule would relieve

commercial landowners of the duty to undertake “Sisyphean” snow and ice

removal efforts during a storm, which could be hazardous to the health and

safety of the landowner as well as futile. It also argues that the rule adequately

serves tort principles because, while a storm is ongoing, pedestrians are on

notice of dangerous conditions.

                                       C.

      In Pareja’s view, on the other hand, the Appellate Division’s rejection of

the ongoing storm rule is directly in line with this Court’s precedent. He

submits that the rule created by the Appellate Division properly focuses on the

reasonableness of the landowner’s actions and still internally considers

whether action during a storm may be “inexpedient or impractical,” a major

concern of Princeton International. Pareja contends that the categorical nature

of the ongoing storm rule would encourage inaction by the landowner even in

situations where such action was reasonable and feasible.

                                       D.

      Amicus curiae NJAJ echoes Pareja’s position, encouraging this Court to

reject the ongoing storm rule in favor of a duty of reasonable care. It argues

                                       10
that adopting the rule would conflict with precedent, asserting that this Court

has shifted away from bright-line rules and has focused on balancing tests that

address a reasonableness standard instead. NJAJ points out that a duty of

reasonable care on commercial landowners is more than appropriate since they

both invite the public onto their properties and have full control over the

properties’ conditions.

                                       III.

                                       A.

      When reviewing a grant of summary judgment, this Court applies the

same standard governing the trial court and considers “whether the competent

evidential materials presented, when viewed in the light most favorable to the

non-moving party, are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party.” Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). Summary judgment should not

be granted unless the record reveals “no genuine issue as to any material fact”

and “the moving party is entitled to a judgment or order as a matter of law.”

R. 4:46-2(c). In questions of law, be it common law or a statute, our review is

de novo. Maison v. N.J. Transit Corp., 245 N.J. 270, 286 (2021).




                                       11
                                        B.

      We begin by briefly reviewing our case law on sidewalk liability and a

landowner’s duty to remove snow and ice. While none of these cases directly

address the ongoing storm rule, they nevertheless guide our decision.

      Originally, the common law provided no liability for commercial or

residential landowners “for the condition of a sidewalk caused by the action of

the elements or by wear and tear incident to public use.” Qian v. Toll Bros.

Inc., 223 N.J. 124, 135 (2015) (quoting Yankho v. Fane, 70 N.J. 528, 532

(1976), overruled in part by Stewart v. 104 Wallace St., Inc., 87 N.J. 146

(1981)). This included “no duty to keep the public sidewalk adjoining their

premises free of snow and ice.” Ibid. (quoting Skupienski v. Maly, 27 N.J.

240, 247 (1958)).

      The Court of Errors and Appeals first considered a case of winter

sidewalk hazards in Bodine v. Goerke Co., where the plaintiff slipped on a

wintry slush of “rain mixed with . . . snow” at the entrance of the defendant’s

store. 102 N.J.L. 642, 643 (E. & A. 1926). The Court vacated a jury verdict in

favor of Bodine upon finding that there were “no disputed facts [or] inferences

from those facts, that could or ought to justify a jury in finding[] that the

defendant was guilty of negligence.” Id. at 644. That general principle of

non-liability, however, did not extend to situations where landowners

                                        12
undertook to remove snow from a public sidewalk and, “through [their own]

negligence[,] a new element of danger or hazard, other than one caused by

natural forces, [was] added to the safe use of the sidewalk by a pedestrian.”

Saco v. Hall, 1 N.J. 377, 381 (1949); see Davis v. Pecorino, 69 N.J. 1, 4 (1975)

(noting that the creation of a dangerous condition through the landowner’s

special use of a public walkway also serves as a “well-recognized exception[]

to [the] rules of non-responsibility”).

      In Stewart, we carved out an exception for commercial landowners,

holding that they “are responsible for maintaining in reasonably good

condition the sidewalks abutting their property and are liable to pedestrians

injured as a result of their negligent failure to do so.” 87 N.J. at 157. Our

rationale for departure from the longstanding rule against liability was both to

align with the foundations of tort law -- by providing remedies for seriously

injured plaintiffs and creating incentives for landowners to repair deteriorated

sidewalks -- and to respond to changing times in recognition that

municipalities were no longer solely responsible for the maintenance of

sidewalks as they once were. Id. at 155-56.

      Two years later in Mirza v. Filmore Corp., we extended the duty

recognized in Stewart to expressly include the “removal or reduction of the

hazard of snow and ice.” 92 N.J. 390, 400 (1983). There, the plaintiff slipped

                                          13
on ice that was covered by snow from storms earlier in the week and the night

before. Id. at 393. Reversing the grant of summary judgment to defendant, we

held that “maintenance of a public sidewalk in a reasonably good condition

may require removal of snow or ice or reduction of the risk, depending upon

the circumstances.” Id. at 395.

      We acknowledged in Mirza that “the duty to remove snow and ice is

more important and less onerous than the general duty of maintenance imposed

in Stewart,” and that removal of the common hazards of snow and ice is “less

expensive and more easily accomplished than extensive sidewalk repair.”

Ibid. In the absence of the non-liability rule, we applied the standard that a

commercial landowner’s responsibility would arise “only if, after actual or

constructive notice, he has not acted in a reasonably prudent manner under the

circumstances to remove or reduce the hazard.” Ibid.

      More recently, we discussed the duty of care a landowner owes to a

pedestrian walking on the sidewalk, where a plaintiff slipped and fell on ice on

a private sidewalk in a common-interest community. Qian, 223 N.J. at 130.

The ice accumulated from freezing rain from a snowstorm earlier in the week

and on the morning of the fall. Ibid. We echoed Mirza’s sentiments to find

that the homeowners’ association and its management company had a duty to

clear snow and ice from the private sidewalks abutting its land. Id. at 136,

                                       14
141-42. That liability has not been extended to residential landowners. Id. at

136; see Luchejko v. City of Hoboken, 207 N.J. 191, 211 (2011).

      Significantly, those cases discuss the imposition of a duty on

commercial landowners to remove snow and ice only after the cessation of the

hazardous precipitation; none opine on the imposition of a duty before that

point, which is the crux of this appeal.

                                       IV.

      Applying our precedent to a situation where a storm is ongoing, we hold

that commercial landowners do not have the absolute duty, and the impossible

burden, to keep sidewalks on their property free from snow or ice during an

ongoing storm. We find instead that the limiting principles established in our

precedent warrant the adoption of the ongoing storm rule.

      Guided by the ongoing storm rule and the facts of this case, we conclude

that Princeton International did not owe Pareja a duty to clear the snow and ice

during the storm, and there were no unusual circumstances that would

otherwise create such a duty. We reverse the Appellate Division’s decision

and find that the trial court was correct in granting summary judgment to

Princeton International.




                                           15
                                       A.

      The Appellate Division here imposed a duty of ordinary and reasonable

care that would create liability for those commercial landowners who “after

actual or constructive notice, [fail] to act in a reasonably prudent manner to

remove or reduce the foreseeable hazard.” Pareja, 463 N.J. Super. at 251.

      But such a duty does not consider the size, resources, and ability of

individual commercial landowners or recognize that what may be reasonable

for larger commercial landowners may not be reasonable -- or even possible --

for smaller ones. While we trust juries to uphold their duties to evaluate

reasonableness, we do not wish to submit every commercial landowner to

litigation when it is not feasible to provide uniform, clear guidance as to what

would be reasonable. 1 We decline to impose a duty that cannot be adhered to

by all commercial landowners.

      The alternative to the duty imposed by the Appellate Division is the

ongoing storm rule. The premise of the rule is that it is categorically

inexpedient and impractical to remove or reduce hazards from snow and ice

while the precipitation is ongoing. We agree. Our precedent makes clear, and


1
  The dissent suggests that all a landlord need do to avoid liability is to take
such a simple measure as spreading salt. This ignores the diversity of storms a
landlord may confront and that measures like spreading salt in a heavy
snowstorm or ice storm can be ineffective or even enhance the danger, thus
imposing an untenable duty of care on landlords.
                                        16
we reiterate today, that absent unusual circumstances, a commercial

landowner’s duty to remove snow and ice hazards arises not during the storm,

but rather within a reasonable time after the storm. See Qian, 223 N.J. at 135-

36; Mirza, 92 N.J. at 395-96; Stewart, 87 N.J. at 157; Bodine, 102 N.J.L. at

644. Given the unreasonableness of removing the accumulation of snow and

ice while a storm is ongoing, adopting the ongoing storm rule today is

consistent with our case law on sidewalk liability and snow removal.

      Our decision today aligns us with the majority rule and ten other states

that have adopted the ongoing storm rule. See Dixon v. HC Equities

Associates, LP, 241 N.J. 132, 135 (2020) (Albin, J, dissenting). Among those

ten states are four of our neighbors -- Connecticut, Kraus v. Newton, 558 A.2d

240, 243 (Conn. 1989); Delaware, Laine v. Speedway, LLC, 177 A.3d 1227,

1228 (Del. 2018); New York, Solazzo v. N.Y.C. Transit Auth., 843 N.E. 2d

748, 749 (N.Y. 2005); and Pennsylvania, Goodman v. Corn Exch. Nat’l Bank

& Tr. Co., 200 A. 642, 643-44 (Pa. 1938) -- each of which have climates

similar to our own.

      Considering our caselaw and balancing the concerns of commercial

landowners with the need to provide redress for injured plaintiffs, we state

today that, under the ongoing storm rule, commercial landowners do not have a




                                       17
duty to remove the accumulation of snow and ice until the conclusion of the

storm, but that unusual circumstances may give rise to a duty before then .

      The following unusual circumstances present exceptions to the ongoing

storm rule. First, commercial landowners may be liable if their actions

increase the risk to pedestrians and invitees on their property, for example, by

creating “unusual circumstances” where the defendant’s conduct

“exacerbate[s] and increase[s] the risk” of injury to the plaintiff. Terry v.

Cent. Auto Radiators, Inc., 732 A.2d 713, 717-18 (R.I. 1999). The Supreme

Court of Rhode Island held that “unusual circumstances” existed where a

defendant “actively increas[ed] . . . [the] risk [of injury] by placing [the

plaintiff’s] vehicle so far distant and then directing her to make the longer

walk over the treacherous icy terrain.” Id. at 718. Under those circumstances,

            [t]he defendant, by having removed the vehicle to the
            rear of its business premises and by having directed the
            plaintiff to retrieve it from there, had exacerbated and
            increased the risk of the plaintiff’s falling when it
            required her to walk some one hundred additional feet
            over snow and ice that had been accumulating on
            unknown and difficult terrain. She was left with no
            choice but to do as directed if she wished to retrieve her
            vehicle.

            [Id. at 717-18.]

      Second, a commercial landowner may be liable where there was a pre -

existing risk on the premises before the storm. For example, if a commercial

                                        18
landowner failed to remove or reduce a pre-existing risk on the property,

including the duty to remove snow from a previous storm that has since

concluded, he may be liable for an injury during a later ongoing storm.

      Our rule today does not preclude a jury from hearing questions of fact

such as, but not limited to, when the storm concluded or whether the

accumulation of snow or ice was from a previous storm.

                                       B.

      In light of our adoption of the ongoing storm rule and our clarification

that a commercial landowner owes no duty during a storm, we find that the

trial court was correct in granting summary judgment to Princeton

International. Princeton International owes Pareja a duty only in unusual

circumstances, none of which we find here. Princeton International took no

action to increase Pareja’s risk, and the record shows that the ice on the

sidewalk was not a pre-existing condition, but rather a result of the ongoing

storm.

                                       V.

      We reverse the judgment of the Appellate Division.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
and SOLOMON join in JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE
ALBIN filed a dissent, in which JUSTICE PIERRE-LOUIS joins.

                                       19
                             Angel Alberto Pareja,

                             Plaintiff-Respondent,

                                       v.

                       Princeton International Properties
                      and Lowe’s Landscaping and Lawn
                              Maintenance, LLC,

                                  Defendants,

                                      and

                      Princeton International Properties,

                             Defendant/Third-Party
                              Plaintiff-Appellant,

                                       v.

                           Lowe’s Landscaping and
                            Lawn Maintenance, LLC,

                            Third-Party Defendants.


                         JUSTICE ALBIN, dissenting.


      Today, the majority holds that, so long as any precipitation is falling

during a “storm,” the owner of a commercial building has no duty to take

commonsense, practicable, and easy-to-apply measures to render its sidewalks

less hazardous. Those who live and work in commercially owned buildings --


                                        1
or members of the public just passing by -- must traverse the sidewalks in

winter weather. They have no choice but to fulfill the everyday demands of

life, going to and from work or shopping, as light precipitation continues . But

as they slip and slide on the icy walkways -- and fall and suffer serious injuries

-- the profit-making commercial landowner can choose to do nothing and will

face no consequences. The majority has announced that commercial

landowners have no duty to take any reasonable measure to make the sidewalk

safe, such as by spreading salt to prevent avoidable accidents and injuries.

      The salting of roadways and highways, even as precipitation is falling,

evidently is not a futile effort; it is a reasonable public-safety measure to

protect motorists from serious and even fatal accidents. Then why is that not

true for pedestrians who must use the sidewalks of commercial landowners?

      The majority’s adoption of the ongoing storm rule is not an extension

but a repudiation of our progressive tort law jurisprudence. I agree with Judge

Fasciale’s thorough and well-reasoned analysis, which came to the rather

unexceptional conclusion that “a commercial landowner has a duty to take

reasonable steps to render a public walkway abutting its property -- covered by

snow or ice -- reasonably safe.” Pareja v. Princeton Int’l Props., 463 N.J.

Super. 231, 235 (App. Div. 2020) (emphases added). The Appellate Division

did not impose a duty on commercial landowners to do the im possible when

                                         2
precipitation is falling, only what is practicable under all the attendant

circumstances. Id. at 247-48, 251-52.

      I would affirm the Appellate Division and therefore respectfully dissent.

                                         I.

                                        A.

      “[O]ne of the main functions of tort law is to prevent accidents” by

encouraging landowners to exercise ordinary and reasonable care. See

Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 448 (1993) (emphasis added).

Imposing liability on a commercial landowner for injuries suffered by a

blameless pedestrian or patron is intended not only to compensate the innocent

injured party, but also to deter irresponsible and negligent conduct by the

landowner. See ibid.

      A duty of care is imposed on a landowner when doing so “satisfies an

abiding sense of basic fairness under all of the circumstances in light of

considerations of public policy.” Id. at 439. For example, “commercial

landowners are responsible for maintaining in reasonably good condition the

sidewalks abutting their property and are liable to pedestrians injured as a

result of their negligent failure to do so.” Stewart v. 104 Wallace St., Inc., 87

N.J. 146, 157 (1981) (emphasis added).




                                         3
      More to the point, the “maintenance of a public sidewalk in a reasonably

good condition may require removal of snow or ice or reduction of the risk,

depending upon the circumstances.” Mirza v. Filmore Corp., 92 N.J. 390, 395

(1983) (emphasis added). In Mirza, we stated that “[s]now and ice pose a

much more common hazard than dilapidated sidewalks” and that “the duty to

remove snow and ice is more important,” “less onerous,” and “less expensive

and more easily accomplished than” the duty of major or minor sidewalk

maintenance. See ibid. We noted that “commercial landowners should be

encouraged to eliminate or reduce the dangers which may be so readily

abated.” Ibid.

      We eschewed any bright-line rule and instead held that “[t]he test is

whether a reasonably prudent person, who knows or should have known of the

condition, would have within a reasonable period of time thereafter caused the

public sidewalk to be in reasonably safe condition.” Id. at 395-96 (emphases

added) (footnote omitted). We concluded that “[t]he many innocent plaintiffs

that suffer injury because of unreasonable accumulations should not be left

without recourse.” Id. at 395.

      One of the public policy rationales for imposing on commercial

landowners the duty of clearing their sidewalks of snow and ice is the

economic benefit they receive from keeping their sidewalks “in good repair.”

                                       4
See Stewart, 87 N.J. at 159 (quoting Krug v. Wanner, 28 N.J. 174, 179-80

(1958)). “[S]idewalks provide commercial owners with easy access to their

premises and increase the value of their property.” Id. at 152 (emphasis

added). We imposed a duty on commercial landowners in Mirza to clear their

walkways of snow and ice knowing that the protection of the public from harm

and the compensation of those injured would not be without cost -- and that

“spreading the risk of loss” might occur “through the increase of future

insurance policy premiums, or . . . through higher charges for the commercial

enterprise’s goods or services.” See Luchejko v. City of Hoboken, 207 N.J.

191, 203 (2011) (omission in original) (quoting Mirza, 92 N.J. at 397).

                                         B.

      Never before has this Court held that a commercial landowner has no

duty to exercise reasonable care to make safe its walkways until a reasonable

time after rain, sleet, or snow stops falling. See Pareja, 463 N.J. Super. at 239-

41. In the case before us, it makes no difference to the majority that it may not

have been onerous or expensive for the commercial landowner to salt or shovel

the icy walkway on which plaintiff Pareja fell and broke his hip. At the time

of Pareja’s fall, there was no snowstorm, just light rain and pockets of freezing

rain. See ante at ___ (slip op. at 4).




                                         5
      In adopting the ongoing storm rule, the majority has accepted the

premise “that it is categorically inexpedient and impractical to remove or

reduce hazards from snow and ice while the precipitation is ongoing.” ----
                                                                      Ante at

___ (slip op. at 16). The majority, however, does not attempt to explain how

that premise can possibly be correct in all or even in most circumstances. Is it

really “inexpedient and impractical to remove or reduce hazards from sn ow

and ice while the precipitation is ongoing” if there is only a light dusting of

snow or a light falling of freezing rain? Under a reasonableness analysis,

circumstances matter -- the type of winter weather event matters.

      It is not a futile undertaking for commercial landowners exercising

ordinary and reasonable care to protect their tenants, customers, or the general

public if there is precipitation still falling after a minor snowfall or ice storm.

Although snow removal would be impracticable during an ongoing blizzard,

the same could not be said if there were an inch or two of snow and continuing

light flurries, and the landowner could render the sidewalk safe with little

effort or expense.

      The adoption of the ongoing storm rule is certainly a boon to

commercial landowners who will have no duty to go to the expense of salting

or shoveling a sidewalk while even slight precipitation is falling. But what

about the safety of a public employee, such as Janet Dixon, who works in a

                                         6
commercially owned building and leaves the office at 7:00 p.m., and falls and

fractures her hip on an icy sidewalk because the building’s live-in maintenance

manager made no effort to salt or shovel the sidewalk of snow or sleet while

precipitation still fell? See Dixon v. HC Equities Assocs., LP, 241 N.J. 132,

133 (2020) (Albin, J., dissenting). How many more Janet Dixons must suffer

serious injuries because a commercial landowner has no duty to exercise

reasonable care when it is practicable to do so? To be sure, those at risk for

the most serious injuries from the ongoing storm rule will be the elderly and

those with physical disabilities.

      “There is a simple logic behind the law of premises liability: when

business owners exercise due care, there are fewer accidents . . . .” Stelluti v.

Casapenn Enters., LLC, 203 N.J. 286, 326 (2010) (Albin, J., dissenting). The

costs of preventable injuries are borne not just by the victim but also “by

society in many different ways, including through unemployment insurance,

social services, and increased health-care costs.” Ibid. The ongoing storm rule

does not advance a sound or enlightened public policy.

                                        C.

      The majority aligns itself with the greater number of states that have

opted against imposing a duty on commercial landowners because of concerns

about impracticability and inexpediency. See ante at ___ (slip op. at 17).

                                        7
However, “we have never slavishly followed the popular trends in other

jurisdictions, particularly when the majority approach is incompatible with the

unique interests, values, customs, and concerns of our people.” See Lewis v.

Harris, 188 N.J. 415, 456 (2006).

      The basic tort law principles enunciated by this Court are best reflected

by the considerable number of jurisdictions that have rejected the ongoing

storm rule. See, e.g., Carter v. Bullitt Host, LLC, 471 S.W.3d 288, 299-300

(Ky. 2015); Budzko v. One City Ctr. Assocs. Ltd. P’ship, 767 A.2d 310, 314

(Me. 2001); Danner v. Myott Park, Ltd., 306 N.W.2d 580, 583 (Neb. 1981);

Henderson v. Reid Hosp. & Healthcare Servs., 17 N.E.3d 311, 319 (Ind. Ct.

App. 2014); Lundy v. Groty, 367 N.W.2d 448, 449-50 (Mich. Ct. App. 1985);

Cramer v. Van Parys, 500 P.2d 1255, 1261-62 (Wash. Ct. App. 1972);

Pessagno v. Euclid Inv. Co., 112 F.2d 577, 579 (D.C. Cir. 1940). Those courts

generally hold that, considering all of the circumstances, a commercial

landowner has a duty to take reasonable steps to render a walkway, covered by

snow or ice, safe from foreseeable dangers, even when precipitation is still

falling. The reasoning of those cases is consistent with our holdings in Stewart

and Mirza.




                                       8
                                        D.

      The majority carves out an exception to its ongoing storm rule, stating

that commercial landowners may be subject to liability “if their actions

increase the risk to pedestrians and invitees on their property.” Ante at ___

(slip op. at 17). That is not a salutary exception. It tells commercial

landowners that they are exposed to liability only if they act. It thus is likely

to encourage landowners to do nothing.

                                        II.

      The Appellate Division got it right in rejecting the ongoing storm rule as

inconsistent with this Court’s jurisprudence. A commercial landowner is

expected to do only what is prudent and reasonable, not what is “inexpedient

or impractical.” Pareja, 463 N.J. Super. at 251-52. The duty of ordinary care

merely requires “a commercial landowner to act in a reasonably prudent

manner under all circumstances.” Id. at 252. I too therefore would “hold that

a commercial landowner has a duty to take reasonable steps to render a public

walkway abutting its property -- covered by snow or ice -- reasonably safe,

even when precipitation is falling.” See id. at 251.

      I cannot join an opinion that immunizes commercial landowners from

liability when they do not take reasonable steps to protect the safety of tenants,




                                         9
workers, and retail customers in their buildings, and others who use their

sidewalks, merely because precipitation is falling.

      I therefore respectfully dissent.




                                          10